OPINION — AG — ** ADVERTISING — ALCOHOL BEVERAGE ** (1) ARTICLE XXVII, SECTION 5 AND 37 O.S. 516 [37-516] ARE APPLICABLE TO THE ADVERTISEMENT OF ALCOHOLIC BEVERAGES WITHOUT REGARD TO THE IDENTITY OF THE PURPORTED AUDIENCE OF SUCH ADVERTISEMENTS. (2) IF A LIST OR BROCHURE DISTRIBUTED BY AN OKLAHOMA LICENSED LIQUOR WHOLESALER OR HIS AGENT IS AN ADVERTISEMENT, THEN IT IS PROHIBITED BY OKLAHOMA STATUTORY AND CONSTITUTIONAL LAW. WHETHER OR NOT ANY PARTICULAR LIST OR BROCHURE SO QUALIFIES IS DEPENDENT UPON FACTUAL ISSUES NOT REVIEWABLE IN THIS OPINION. (3) IF A LIST OR BROCHURE DISTRIBUTED BY AN OKLAHOMA LICENSED NON RESIDENT SELLER OR HIS AGENT IS AN ADVERTISEMENT, THEN IT IS PROHIBITED BY OKLAHOMA STATUTORY AND CONSTITUTIONAL LAW. WHETHER NOR NOT ANY SPECIFIED LIST OR BROCHURE SO QUALIFIES IS DEPENDENT UPON FACTUAL ISSUES NOT REVIEWABLE IN THIS OPINION. (POLICE POWER, REGULATIONS, ALCOHOLIC BEVERAGE CONTROL BOARD) CITE: 37 O.S. 501 [37-501], 37 O.S. 503 [37-503] [37-503], 37 O.S. 514 [37-514](2), 37 O.S. 516 [37-516] [37-516] (RETAIL ALCOHOLIC LIQUOR STORE) (MICHAEL SCOTT FERN)